[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON HEARING IN DAMAGES
This matter was initiated by writ, summons and complaint dated September 3, 1991 and returnable October 29, 1991 as of record more fully appears.
The complaint claimed money damages as follows.
In the first count the Plaintiffs claimed that they had entered into a written agreement for the purchase and construction of a single family residence on Lot 3, at 3 Amy Lane, Cromwell for the sum of $349,000.00 and the Defendant neglected to complete construction pursuant to the agreement.
In the second count the Plaintiffs claimed the Defendant was unskillful and negligent and the materials used were defective incident to the building and construction of the aforementioned residence.
In hand service of the complaint was made by Deputy Sheriff Theodore W. Herrmann on October 14, 1991.
At the time of trial on June 25, 1992 an appropriate military affidavit was filed indicating that the Defendant was not in the military service of the United States.
The Defendant failed to appear within the time limited and the Court granted Plaintiffs' motion for default for failure to appear on January 22, 1992.
A then current military affidavit was filed at that time the same dated December 13, 1991.
On April 19, 1992 Plaintiffs' counsel claimed the matter for a hearing in damages to the court. CT Page 6495
The hearing in damages was held on June 25, 1992 at which time the Plaintiff Stephen Paluba appeared with counsel.
The Defendant did not appear. The defendant having been defaulted at an earlier date, the court finds the allegations of the complaint as true as to the breach of contract and the unskillful and negligent conduct as to aforementioned residence.
On the basis of the uncontroverted evidence before the court on June 25, 1992 the Court makes the following findings.
1. A contract was entered into between the Plaintiffs and the Defendant dated November 21, 1989 for the purchase and construction of a private, single family residence at 3 Amy Lane, Cromwell for $349,000.00.
The residence is now the home of the Plaintiffs
2. The Defendant breached the contract and was negligent and unskillful in the construction of said residence in the following respects.
A. Improperly installed bookcases.
B. Overcharged for window grills which were part of the base contract and failed to install said window grills.
C. Failed to install twelve window grills.
D. Improperly and defectively installed eighteen shutters.
E. Failed to install two screens.
F. Failed to install sidewalks as required.
G. Improperly and defectively painted twenty one windows with the wrong product necessitating their being redone.
H. Improperly and defectively painted the garage.
I. Improperly installed the gutters with the wrong pitch. CT Page 6496
J. Installed the overhead garage door opener in a negligent manner requiring realignment of the track.
K. Negligently and defectively poured the concrete basement floor resulting in multiple cracking.
L. Installed atrium doors up side down.
M. Installed a broken half moon window grill.
N. Installed negligently moulding on baseboard in the dining room.
O. Installed the master bath shower in a negligent fashion allowing water to come thru the fiberglass base.
P. Installed a defective master bath toilet and lid.
The Plaintiff produced photographs and numerous exhibits in support of their position.
The Court finds the Plaintiffs sustained damages to the amount of $6,825.50 in correcting or curing the above noted defects.
Costs are allowed in the amount of $417.20.
AUSTIN, J.